Exhibit 10.1

TREX COMPANY, INC.

2014 STOCK INCENTIVE PLAN

STOCK APPRECIATION RIGHTS AGREEMENT

Trex Company, Inc., a Delaware corporation (the “Company”), hereby grants stock
appreciation rights (“SARs”) relating to its common stock, $.01 par value, (the
“Stock”) to the Grantee named below, subject to the vesting conditions set forth
in the attachment. Additional terms and conditions of the grant are set forth in
this cover sheet, in the attachment, and in the Company’s 2014 Stock Incentive
Plan (the “Plan”).

 

Grant Date:   _________________

Name of Grantee:   ___________________________________________________

Number of SARs:   _________________

SAR Grant Price per Share:   $____

 

Vesting Schedule:    Vesting Date    Number of SARs           Vest 1    #       
   Vest 2    #           Vest 3    #     

Last Date to Exercise: ____________3

By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan. You acknowledge that you
have carefully reviewed the Plan, and agree that unless otherwise specifically
provided herein, the Plan will control in the event any provision of this
Agreement should appear to be inconsistent.

 

Grantee:          (Signature)    Company:         

William R. Gupp

    

Senior Vice President, General Counsel and Secretary

  

This is not a stock certificate or a negotiable instrument.

 

 

3 

Certain events can cause an earlier termination of the SAR. See “Effects of
Changes in Capitalization” in the Plan. This date shall be extended for one
(1) year in the event your employment terminates due to your death during the
tenth year of the term.



--------------------------------------------------------------------------------

TREX COMPANY, INC.

2014 STOCK INCENTIVE PLAN

STOCK APPRECIATION RIGHTS AGREEMENT

 

SARs    The SARS are only exercisable before the Last Date to Exercise (noted on
the cover sheet) and then only with respect to the vested portion of the SARs.
Subject to the preceding sentence, you may exercise the SARs, in whole or in
part, by following the procedures set forth in the Plan and below in this
Agreement. For the purpose of this Agreement, “Service” means service as an
employee of the Company or any Affiliate or service as Service Provider. Vesting
   Your right to exercise the SARs vests as to thirty three and one-third
percent (331/3%) of the total number of SARs on each anniversary of the grant,
as shown on the cover sheet, provided that you then continue in Service on each
such vesting date. The resulting aggregate number of vested SARs will be rounded
to the nearest whole number, and you may not vest in more than the number of
SARs shown on the cover sheet.    Except as otherwise provided herein, no SARs
will vest after your Service has terminated for any reason. Early Vesting   
Upon the termination of your Services, other than by reason of your death,
Disability, Retirement, or termination by the Company without “Cause” or at your
election with “Good Reason,” any SARs that have not vested hereunder shall
immediately be deemed forfeited and your vested SARs will expire at the close of
business at Company headquarters on the 90th day after your termination date
(or, if such 90th day is a Saturday, Sunday or holiday, at the close of business
on the next preceding day that is not a Saturday, Sunday or holiday); but in any
event no later than the Last Date to Exercise.    In the event of the
termination of your Services because of your death, Disability, or Retirement,
any SARs that have not vested hereunder shall immediately become fully vested
and will expire at the close of business at Company headquarters on the date
five (5) years after your termination date (but not later than the Last Date to
Exercise). During that five year period (but not later than the Last Date to
Exercise), your or your estate or heirs may exercise your SARs. As a condition
to such SARs vesting upon your termination of employment by the Company without
“Cause” or at your election with “Good Reason”, you must first execute a written
release and agreement provided by the Company and not revoke such release and
agreement within the time permitted therein for such revocation.    In the event
of the termination of your Services by the Company without “Cause” or at your
election with “Good Reason”, or in the event of a “Change in Control”, any SARs
that have not vested hereunder shall immediately become fully vested and will
expire at the close of business at Company headquarters on the 90th day after
your termination date or Change in Control, whichever is applicable, (or, if
such 90th day is a Saturday, Sunday or holiday, at the close of business on the
next preceding day that is not a Saturday, Sunday or holiday); but in any event
no later than the Last Date to Exercise.    “Cause” means one of the following
reasons for which your employment with the Company is terminated: (1) Your
willful or grossly negligent misconduct that is materially injurious to the
Company; (2) Your embezzlement or misappropriation of funds or property of the
Company; (3) Your conviction of a felony or the entrance of a plea of guilty or
nolo contendere to a felony; (4) Your conviction of any crime involving fraud,
dishonesty, moral turpitude or breach of trust or the entrance of a plea of
guilty or nolo contendere to such a crime; or (5) Your willful failure or
refusal by you to devote your full business time (other than on account of
disability or approved leave) and attention to the performance of your duties
and responsibilities if such breach has not been cured within 15 days after
written notice thereof is given to you by the Board of Directors.



--------------------------------------------------------------------------------

   “Good Reason” shall exist upon: (1) a material and adverse change in your
status or position(s) as an officer or management employee of the Company,
including, without limitation, any adverse change in your status or position as
an employee of the Company as a result of a material diminution in your duties
or responsibilities (other than, if applicable, any such change directly
attributable to the fact that the Company is no longer publicly owned) or the
assignment to you of any duties or responsibilities which are materially
inconsistent with such status or position(s) (other than any isolated and
inadvertent failure by the Company that is cured promptly upon your giving
notice), or any removal of you from or any failure to reappoint or reelect you
to such position(s) (except in connection with your termination other than for
Good Reason); (2) a 10% or greater reduction in your aggregate base salary and
targeted bonus, other than any such reduction proportionately consistent with a
general reduction of pay across the executive staff as a group, as an economic
or strategic measure due to poor financial performance by the Company; (3) the
failure by the Company to continue in effect any material employee benefit plan
(excluding any equity compensation plan) in which you are participating (or
plans providing you with similar benefits that are not materially reduced in the
aggregate) other than as a result of the normal expiration of any such plan in
accordance with its terms; or the taking of any action, or the failure to act,
by the Company or any successor which would adversely affect your continued
participation in any of such plans on at least as favorable a basis to you or
which would materially reduce your benefits under any of such plans;
(4) Company’s requiring you to be based at an office that is both more than 50
miles from where your office is located and further from your then current
residence; or (5) a material breach by the Company of any agreement with you;
provided, however, that if any of the conditions exists, you must provide
written notice to the Company no more than ninety (90) calendar days following
the initial existence of the condition and your intention to terminate your
employment for Good Reason. Upon such notice, the Company shall have a period of
thirty (30) calendar days during which it may remedy the condition and, if the
Company fails to remedy such condition, you terminate your Services within
ninety (90) calendar days following such failure.    “Change in Control” shall
have the meaning given to such term in the Change in Control Severance Agreement
between you and the Company, provided that in all cases such Change in Control
constitutes a “change in control event” within the meaning of Treasury
Regulation Section 1.409A-3(i)(5)(i).    Notwithstanding the foregoing or any
other provision herein to the contrary, SARs shall also vest according to the
terms and conditions, if so provided, in any separate agreement between you and
the Company, including but not limited to any Employment Agreement, Severance
Agreement or Change in Control Severance Agreement. Notice of Exercise    When
you wish to exercise this award of SARs, you must notify the Company by filing
the proper “Notice of Exercise” form at the address given on the form. All
exercises must take place before, and your SARs will expire on, the Last Date to
Exercise (shown on the cover sheet), or such earlier date following your death,
disability, retirement or other termination of your service as otherwise
provided herein or a Change in Control. Your notice must specify how many SARs
you wish to exercise. Your notice must also specify how the shares of Stock
received on the exercise of your SARs should be registered (in your name only or
in your and your spouse’s names as joint tenants with right of survivorship).
The notice will be effective when it is received by the Company.    If someone
else wants to exercise the SARs after your death, that person must prove to the
Company’s satisfaction that he or she is entitled to do so. Payment for SARs   
Upon your exercise of the SARs, the Company will pay you in shares of Stock an
amount equal to the positive difference (if any) between the Fair Market Value
of a share of Stock on the exercise date and the SAR Grant Price, multiplied by
the number of SARs being exercised. Any fractional shares of Stock will be paid
to you in cash.



--------------------------------------------------------------------------------

Withholding Taxes    You agree, as a condition of this grant, that you will make
acceptable arrangements to pay any withholding or other taxes that may be due as
a result of the exercise of SARs. In the event that the Company determines that
any federal, state, local or foreign tax or withholding payment is required
relating to the exercise of SARs, the Company shall have the right to require
such payments from you, withhold shares that would otherwise have been issued to
you under this Agreement or withhold such amounts from other payments due to you
from the Company or any Affiliate. Retention Rights    This Agreement does not
give you the right to be retained by the Company in any capacity. The Company
reserves the right to terminate your Service at any time and for any reason.
Shareholder Rights    You, or your estate or heirs, have no rights as a
shareholder of the Company until a certificate for shares of Stock received
pursuant to the exercise of your SARS has been issued (or an appropriate book
entry has been made). No adjustments are made for dividends or other rights if
the applicable record date occurs before your stock certificate is issued (or an
appropriate book entry has been made), except as described in the Plan.
Adjustments    In the event of a stock split, a stock dividend or a similar
change in the Stock, the number of SARs and the SAR Grant Price per share shall
be adjusted (and rounded down to the nearest whole number) if required pursuant
to the Plan. Your SARs shall be subject to the terms of the agreement of merger,
liquidation or reorganization in the event the Company is subject to such
corporate activity. Applicable Law    This Agreement will be interpreted and
enforced under the laws of the State of Delaware, other than any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
The Plan    The text of the Plan is incorporated in this Agreement by reference.
Certain capitalized terms used in this Agreement are defined in the Plan, and
have the meaning set forth in the Plan.    This Agreement and the Plan
constitute the entire understanding between you and the Company regarding the
SARs. Any prior agreements, commitments or negotiations concerning the SARs are
superseded. Consent to Electronic Delivery    The Company may choose to deliver
certain statutory materials relating to the Plan in electronic form. By
accepting the SARs you agree that the Company may deliver the Plan prospectus
and the Company’s annual report to you in an electronic format. If at any time
you would prefer to receive paper copies of these documents, as you are entitled
to, the Company would be pleased to provide copies. Please contact Corporate
Human Resources to request paper copies of these documents.

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.